United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.R., Appellant
and
GENERAL SERVICES ADMINISTRATION,
FEDERAL ACQUISITION SERVICE,
Auburn, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Howard L. Graham, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1441
Issued: February 13, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 21, 2012 appellant, through her counsel, filed a timely appeal from a June 6,
2012 merit decision of the Office of Workers’ Compensation Programs. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the hearing representative’s June 6, 2012 decision, OWCP received additional
evidence. However, the Board may only review evidence that was in the record at the time OWCP issued its final
decision. See 20 C.F.R. § 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293
(2008); G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB
373 (2003).

ISSUES
The issues are: (1) whether OWCP properly rescinded its acceptance of appellant’s claim
for aggravation of cervical degenerative disc disease; and (2) whether OWCP met its burden to
terminate compensation benefits effective November 30, 2010.
FACTUAL HISTORY
On December 9, 2010 appellant, then a 46-year-old senior transportation operations
specialist, filed an occupational disease claim alleging that on October 25, 2010 she first became
aware of overuse and strain of her cervical spine and right arm. She stated that it was not until
November 15, 2010 that she first realized that the conditions were due to her working on
computers for extended periods of time. OWCP accepted the claim for aggravation of
degenerative cervical disc disease and a recurrence of disability for the period April 13
to 17, 2011. Appellant stopped work on April 25, 2011.3
In developing various recurrence claims filed by appellant, OWCP received an April 1,
2011 report by Dr. Jason H. Thompson, a treating Board-certified orthopedic surgeon, who
diagnosed cervical disc herniation, significant radiculopathy and axial neck pain. A physical
examination revealed a positive Spurling sign, right arm and forearm muscle atrophy, bilateral
negative Hoffman signs and restricted and painful neck motion. Dr. Thompson opined that
appellant sustained a cervical strain as a result of her work injury and that the majority of her
symptoms were due to her nonemployment-related cervical degenerative disc disease with C5-6
and C6-7 disc herniation. He noted that she attributed the worsening of her symptoms to being
required to work eight hours on a computer. However, Dr. Thompson concluded that appellant
only sustained a cervical strain. In support of this conclusion, he referenced the objective
evidence, the insidious onset and the fact that there was no particular actual injury which would
cause an aggravation.
In a report dated May 9, 2011, Dr. David Y.B. Chang, a treating Board-certified family
practitioner, noted that appellant’s current diagnoses included chronic neck pain and C5-6 lateral
disc herniation and depression. He related that the stressors of dealing with her chronic neck
pain and ongoing work disability issues were the cause of her depression, anxiety and insomnia.
Dr. Chang stated that appellant had been referred to see Dr. Anna Wong, a Board-certified
neurologist, for further evaluation of her neck condition.
In a May 9, 2011 report,4 Dr. Wong reported seeing appellant that day for an evaluation
of neck and arm pain. She diagnosed possible right C6 radiculopathy. A review of a January 20,
2011 magnetic resonance imaging (MRI) scan revealed possible impingement of the right C6
nerve root in C5-6 lateral recess due to focal disc bulge. Dr. Wong related that appellant
continued to have intermittent right arm pain which was exacerbated by certain activities. She
noted that appellant was on disability as she was unable to sufficiently perform her work duties.

3

The Office of Personnel Management approved disability retirement for appellant effective October 13, 2011.

4

This is the date the report was signed by Dr. Wong.

2

Based on this report, appellant was referred for a second opinion evaluation with
Dr. Aleksandar Curcin, a Board-certified orthopedic surgeon. In a July 30, 2011 report,
Dr. Curcin, based upon a review of the medical evidence, statement of accepted facts and
physical examination, concluded that appellant had no aggravation of her underlying cervical
degenerative disc disease due to her work duties. A physical examination revealed 45 degrees
cervical flexion, restricted cervical extension which worsens neck and right arm symptoms, dull
sensation at C5-6, 7, 8 and T1 and flat reflexes at the biceps, triceps and brachioradialis.
Dr. Curcin reported his examination of appellant’s neck revealed cervical degenerative disc
disease and resolved right upper extremity radiculopathy, which were unrelated to appellant’s
computer work. In support of his conclusion, he noted the lack of any objective findings
supporting an aggravation. In addition, Dr. Curcin concurred with Dr. Thompson, appellant’s
treating physician, that she had only sustained a cervical strain which would have resolved
within 6 to 10 weeks, as this is the time frame when this type of musculoligamentous condition is
expected to resolve. He opined that her current condition was due to her cervical degenerative
disc disease, which was not employment related and that she was capable of working full time.
On August 15, 2011 based on the reports of Dr. Thompson and Dr. Curcin, OWCP
proposed to rescind acceptance of aggravation of cervical degenerative disc disease, to terminate
appellant’s compensation benefits on the grounds that she no longer had any residuals or
disability due to her accepted employment injury.
In a letter dated September 6, 2011, appellant’s counsel disagreed with the August 15,
2011 OWCP proposed decision.
By decision dated December 15, 2011, OWCP finalized the rescission of its acceptance
of appellant’s claim for aggravation of cervical degenerative disease and accepted the condition
of cervical strain. It further terminated her wage-loss and medical compensation effective
November 30, 2010 finding no work-related disability due to her accepted cervical strain.
On December 16, 2011 appellant’s counsel requested an oral hearing before an OWCP
hearing representative, which was held on March 15, 2012.
Following appellant’s request for an oral hearing OWCP received reports for the period
December 9, 2011 through May 4, 2012 from Dr. Steve Hufman, a treating Board-certified
family practitioner, who diagnosed cervical degenerative disc disease with right C7 radicular
symptoms. In a December 9, 2011 report, Dr. Hufman noted that she had worked as a computer
administrator and that her symptoms progressed gradually over the years. In a March 22, 2012
report, he did not believe that there was a causal relationship between appellant’s years of
working on a computer and her degenerative disc disease.
By decision dated June 6, 2012, an OWCP hearing representative affirmed the rescission
of appellant’s claim for aggravation of cervical degenerative disease and the acceptance of her
claim for cervical strain. She also found that appellant had no residuals or disability due to her
accepted cervical strain after November 30, 2010.

3

LEGAL PRECEDENT -- ISSUE 1
Section 8128 of FECA provides that the Secretary of Labor may review an award for or
against payment of compensation at any time on his or her own motion or on application.5 The
Board has upheld OWCP’s authority to reopen a claim at any time on its own motion under
section 8128 of FECA and, where supported by the evidence, set aside or modify a prior decision
and issue a new decision.6 The Board has noted, however, that the power to annul an award is
not an arbitrary one and that an award for compensation can only be set aside in the manner
provided by the compensation statute.7
Workers’ compensation authorities generally recognize that compensation awards may be
corrected, in the discretion of the compensation agency and in conformity with statutory
provisions, where there is good cause for so doing, such as mistake or fraud.8 It is well
established that, once OWCP accepts a claim, it has the burden of justifying the termination or
modification of compensation benefits. This holds true where, as here, OWCP later decides that
it erroneously accepted a claim. In establishing that, its prior acceptance was erroneous, OWCP
is required to provide a clear explanation of the rationale for rescission.9
ANALYSIS -- ISSUE 1
The Board finds that OWCP met its burden of proof to rescind its acceptance of
appellant’s claim for aggravation of cervical degenerative disc disease. OWCP detailed how the
reports of Drs. Curcin and Thompson showed that employment factors identified by appellant
would not have caused an aggravation of her underlying cervical degenerative disc condition, but
would only have caused a cervical strain.
In his April 1, 2011 report, Dr. Thompson diagnosed cervical disc herniation, significant
radiculopathy and axial neck pain. He opined that appellant sustained a cervical strain as a result
of her work injury and that the majority of her symptoms were due to her nonemploymentrelated cervical degenerative disc disease with C5-6 and C6-7 disc herniation. In support of this
conclusion that she only sustained a cervical strain as a result of her work injury, Dr. Thompson
referenced the objective evidence, the insidious onset of the condition and the fact that there was
no particular actual injury.
Dr. Curcin also concluded that appellant had only sustained cervical strain and that her
underlying cervical degenerative disc condition had not been aggravated by appellant’s computer
work. He indicated that he concurred with Dr. Thompson’s assessment of a cervical strain, but
that her underlying degenerative cervical condition had not been aggravated by the identified
5

5 U.S.C. § 8128.

6

D.G., 59 ECAB 74 (2008); L.C., 58 ECAB 493 (2007); John W. Graves, 52 ECAB 160 (2000).

7

20 C.F.R. § 10.610.

8

V.C., 59 ECAB 137 (2007).

9

S.R., Docket No. 09-2332 (issued August 16, 2010); H.G., 59 ECAB 552 (2008); John W. Graves, supra note 6.

4

work factor. Based on the evidence submitted by Drs. Curcin and Thompson, the Board finds
that OWCP met its burden of proof to rescind acceptance of aggravation of degeneration of
cervical intervertebral disc. The reports from Drs. Chang and Wong are insufficient to create a
conflict in the medical opinion evidence as they do not explain or discuss how appellant’s
cervical degenerative disease had been aggravated by her computer work.
OWCP received various reports from Dr. Hufman who diagnosed cervical degenerative
disc disease with right C7 radicular symptoms but found no causal relationship between
appellant’s years of working on a computer and her degenerative disc disease. This report
supports OWCP’s rescission of acceptance of aaggravation of her preexisting cervical
degenerative disc disease. Appellant has not submitted any probative medical evidence
establishing causal relationship between the aggravation of cervical degenerative disc disease
and her employment factors.
On appeal, appellant’s counsel contended that OWCP provided leading questions to
Dr. Curcin. Contrary to appellant’s contention, the questions posed to Dr. Curcin were
appropriate. He was asked to provide his opinion on which neck conditions were found on
examination, which diagnosed conditions as described in the statement of accepted facts were
due to computer work and whether there was a material or temporary aggravation to the
preexisting condition. Other than a general allegation, appellant has not identified how the
questions OWCP provided to Dr. Curcin were leading.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.10 After it has determined that an
employee has disability causally related to his or her federal employment, OWCP may not
terminate compensation without establishing that the disability has ceased or that it is no longer
related to the employment.11 OWCP’s burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.12
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.13 To terminate authorization for medical treatment, OWCP must

10

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

11

I.J., 59 ECAB 524 (2008); Elsie L. Price, 54 ECAB 734 (2003).

12

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

13

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

5

establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.14
ANALYSIS -- ISSUE 2
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation benefits based on the opinion of Dr. Curcin who reviewed her employment injury
and medical history and concluded that her accepted cervical strain had resolved and there had
been no loss of work time. Dr. Curcin reported that her current condition was due to her
preexisting degenerative disc disease and that her computer work did not cause or aggravate this
condition. He opined that appellant no longer had any residuals or disability due to her cervical
strain as this type of condition resolves within 6 to 10 weeks. Dr. Curcin concluded that her
current condition was due to a preexisting cervical degenerative disc disease, which was
unrelated to the accepted condition. He also opined that appellant was capable of working full
duty.
The weight of the medical opinion is determined by the opportunity for and thoroughness
of examination, the accuracy and completeness of physician’s knowledge of the facts of the case,
the medical history provided, the care of analysis manifested and the medical rationale expressed
in support of stated conclusions.15 Dr. Curcin fully discussed the history of injury and explained
that there were no objective findings to establish that appellant had any employment-related
residuals or disability due to a cervical strain. The Board finds that his opinion is detailed, well
rationalized and based upon a complete and accurate history. Dr. Curcin’s opinion represents the
weight of the medical evidence. OWCP met its burden of proof to terminate medical and
compensation benefits.
As noted above, appellant submitted various reports from Dr. Hufman in which he
diagnosed cervical degenerative disc disease with right C7 radicular symptoms, but none of these
reports attributed her condition to her work on the computer. Rather, Dr. Hufman specifically
opined that her computer work did not aggravate or cause her cervical degenerative disc disease
with right C7 radicular symptoms.
On appeal, appellant’s counsel contends that Dr. Curcin’s opinion is insufficient to
support termination as two attending physician’s cannot create a conflict and he did not provide a
set date as to when the strain resolved. Contrary to appellant’s contention, Dr. Curcin was not
selected as an impartial medical examiner, but was selected to provide a second opinion report.
He opined that she lost no time from work due to her cervical strain and explained that the
condition would have resolved within 6 to 10 weeks. Thus, OWCP properly determined that
appellant’s accepted cervical strain had resolved with no residuals or disability.

14

Kathryn E. Demarsh, id; James F. Weikel, 54 ECAB 660 (2003).

15

See K.W., 59 ECAB 271 (2007); Ann C. Leanza, 48 ECAB 115 (1996).

6

CONCLUSION
The Board finds that OWCP met its burden of proof to rescind acceptance of appellant’s
claim for aggravation of degeneration disc disease and to terminate her compensation benefits
effective November 30, 2010.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 6, 2012 is affirmed.
Issued: February 13, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

